DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Ross Davis on 02/01/2022.

The application has been amended as follows: 
Claim 1. A reduction catalyst body for carbon dioxide, comprising:
a metal layer; and
a projection comprising an aggregate of fine metal particles provided on the metal layer, and possessing a polyhedral structure having surfaces of three faces or more of a polygon, wherein
the projection has a site of reducing carbon dioxide, as at least a part of the surfaces,
the metal layer contains at least one metal element selected from the group consisting of gold, silver, and calcium
each of the fine metal particles has a diameter of not less than 5 nm nor more than 500 nm, and contains the at least one metal element which is contained in the metal layer, 
the projection has a shape of at least one selected from a pyramid and a truncated pyramid precipitated on a surface of the metal layer, whose longest side is not less than 1 µm nor more than 50 µm, and
the shape of the projection includes a bottom surface as a precipitation surface which is in contact with the surface of the metal layer and surfaces which are protruded and exposed from the metal layer, and contains at least one of a quadrangular pyramid or a quadrangular truncated pyramid having the bottom surface and the exposed surfaces.

Cancel claim 11. 

Election/Restrictions
Claim 1 is allowable. The restriction requirement, as set forth in the Office action mailed on 04/30/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claim 8 is withdrawn. 

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowed Claims
Claims 1, 5, and 7-11 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1: The prior art does not disclose nor render obvious all of the cumulative limitations of claim(s) 1 with special attention given to the limitation claiming “ the metal layer contains at least one metal element selected from the group consisting of gold, silver, palladium, potassium, and calcium, each of the fine metal particles…contains the at least one metal element which is contained in the metal layer, the projection has a shape of at least one selected from a pyramid and a truncated pyramid precipitated on a surface of the metal layer…the shape of the projection includes a bottom surface as a precipitation surface which is in contact with the surface of the metal layer and surfaces which are protruded and exposed from the metal layer, and contains at least one of a quadrangular pyramid or a quadrangular truncated pyramid having the bottom surface and the exposed surfaces”.

The closest prior art is Zinola et al (“A Method for the Synthesis of Platinum Nanoparticles with Defined Crystalline Orientations and Their Catalytic Activity towards Nitrogen and Carbon Monoxide Oxidations”, Journal of the Electrochemical Society, 164, 4, January 2017, pages H170-H182), Mirkin et al (US 8,425,653 B2), Xia et al (US 11,114,671 B2), and Kim et al (“ECS Meeting Abstracts Investigating the Plasmonic Hot-Carrier Injection Mechanism for CO2 Reduction Using Nanostructured Ag Catalysts”, The Electrochemical Meeting Abstracts, 2017). 

Zinola discloses a catalyst body comprising platinum pyramids (see e.g. page H172, col 2, paragraph starting with “Platinum ncs exhibit” of Zinola). However, as argued by the applicant on 12/17/2021, Zinola does not disclose that the platinum projections are precipitated onto the metal body. Zinlo is explicitly teaching a specific method of forming thin layer platinum catalysts containing platinum particles at nanometer levels (from 5 to 38 nm) without using polymer or chemical capping agents. Therefore, there is no teaching or motivation that would make changing the method of forming the projections obvious in view of Zinola. Furthermore, the platinum of Zinola is not gold, silver, palladium, potassium, or calcium. Zinola is explicitly about a new electrochemical method for think layer platinum catalysts without needing a polymer or capping agent so there would be no teaching or motivation that would make changing the material from platinum obvious. 

Mirkin discloses a method preparing silver triangular bipyramid (see e.g. abstract of Mirkin). However, Mirkin’s method comprises irradiating a mixture of silver salt and does not include the projections being precipitated on a surface of the metal layer. There is no teaching or motivation that would make precipitating the projections on a surface of the metal layer obvious in view of Mirkin without changing the core inventive concept of the reference. 

Xia discloses forming platinum pyramids on a metal layer (see e.g. Fig 2 of Xia). However, Xia does not disclose using gold, silver, palladium, potassium, or calcium. The invention of Xia is specifically for platinum-palladium core-shell structures (see e.g. col 2, lines 45-74) to rude the amount of platinum needed in the catalyst (see e.g. col 1, lines 31-33 of Xia) and there would be no teaching or motivation to change platinum to gold, silver, palladium, potassium, or calcium.

Kim discloses silver nanopyramids for reducing CO2 (see e.g. abstract of Kim) but the reference is silent about whether the pyramid has a precipitated surface on a metal layer or how the nanopyramids are formed. There is currently no teaching or motivation that would make these obvious.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795